 


109 HR 1394 IH: Small Business Administration Drought Assistance Act
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1394 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Ms. Hooley introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To amend the Small Business Act to clarify that the Administrator of the Small Business Administration is authorized to make economic injury disaster loans in response to disasters caused by drought. 
 
 
1.Short titleThis Act may be cited as the Small Business Administration Drought Assistance Act.  
2.Economic injury loans for disasters caused by droughtSection 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) is amended by inserting (including a drought) after in an area affected by a disaster.  
 
